Title: From Thomas Jefferson to Bernardo de Gálvez, 29 January 1780
From: Jefferson, Thomas
To: Gálvez, Bernardo de



Sir
Williamsburg January 29th. 1780.

I had the Honor of writing to your Excellency the last Month expressing hopes that by the return of Colo. Rogers we should receive information on the Subject of a Loan of Money formerly sollicited through the intervention of your Excellency by my Predecessor Governor Henry. Colo. Rogers however was unhappily surprised and killed on his return by the Indians together with about 20 others of his escort and with them we lost a valuable Cargo of Goods formerly carried for us from New Orleans to St. Lewis and then going under his care up the Ohio. I thought it necessary to Notify this unfortunate event to your Excellency, that if you should have sent by him any dispatches for this Government you might be apprised of their fate and repair the Loss by taking the trouble of transmitting duplicates. I have the Honor to be with every Sentiment of Esteem and respect Your Excellency’s most Obedt. & most humble Servant

Th: Jefferson

